HENDRY, Judge.
This is an appeal from an order of the Circuit Court of Dade County (Juvenile-Family Division), adjudicating respondent, an eleven year old, delinquent.
The adjudication of delinquency was based on respondent’s confession to a police officer that he and two other boys had broken into a residence of Mrs. Blackshere, later identified by the youth as being the house from which two television sets were taken, together with other small articles.
The respondent, upon being apprehended, was questioned by the police officer after he had given the boy the Miranda warnings. In answer to the officer’s questions, he told him that he had only taken a whistle and a knife.
Counsel for the respondent moved to suppress these statements before and during, trial. The trial court denied the motions and adjudicated respondent a delinquent. This appeal followed.
Appellant seeks reversal of the order adjudicating him a delinquent on several grounds. The principal ground urged is that the trial court erred in denying the respondent’s motion to suppress the statements, both oral and written, which he gave to the police officer. We find merit in appellant’s contention and reverse.
We have carefully reviewed the entire record on appeal and considered the briefs and arguments of counsel and the totality of the circumstances and have concluded that the court erred in failing to suppress the statements of this eleven year old respondent. McDole v. State, 283 So.2d 553 (Fla.1973); Tennell v. State, 348 So.2d 937 (Fla.2d DCA 1977); T. B. v. State, 306 So.2d 183 (Fla.2d DCA 1975); J. D. D. v. State, 268 So.2d 457 (Fla. 4th DCA 1972); and Arnold v. State, 265 So.2d 64 (Fla.3d DCA 1972).
Reversed and remanded.